11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In re Robert Steven Childress,              * Original Mandamus Proceeding

No. 11-22-00183-CV                          * November 3, 2022

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.

     This court has considered Robert Steven Childress’s petition for writ of
mandamus and concludes that the petition should be dismissed for want of
jurisdiction. Therefore, in accordance with this court’s opinion, the petition for
writ of mandamus is dismissed.